Exhibit 10.36

April 25, 2008

Dear Pete,

On January 31, 2008, the Compensation Committee of the Board of Directors of
Equinix, Inc. approved a 2008 bonus for you equal to 20% of your base salary for
2008 based upon quarterly revenue targets (the “Quarterly Revenue Bonus”). The
Quarterly Revenue Bonus shall be in addition to any amounts you are entitled to
receive under Equinix’s 2008 Annual Cash Incentive Plan.

The Quarterly Revenue Bonus shall be determined on the basis of Equinix’s
performance against quarterly revenue goals for the U.S., as set forth in the
Board of Directors-approved operating plan, which may be adjusted from time to
time by the Board of Directors throughout the plan year. The revenue goals will
exclude the impact of one-time events affecting the operating plan, such as
expansion projects or acquisitions not contemplated in the operating plan, as
determined in the sole discretion of the Board of Directors.

Each quarter, 25% of the Quarterly Revenue Bonus shall be funded if the
applicable revenue target is met during the quarter and will be paid as soon
after the close of the fiscal quarter as practical. No Quarterly Revenue Bonus
will be funded for that quarter if revenue is less than the operating plan
target for the quarter unless the operating plan target, determined on a
cumulative basis year-to-date, has been met. Any bonus attributable to a
shortfall from a prior quarter shall also be paid if the operating plan target,
determined on a cumulative basis year-to-date, has been met. Accordingly, the
maximum Quarterly Revenue Bonus for the first quarter may not exceed 25%, for
the second quarter 50%, for the third quarter 75% and for the fourth quarter
100%, of the Quarterly Revenue Bonus. In no event shall payments of the
Quarterly Revenue Bonus be made more than two and one-half months after the end
of the fiscal year in which earned.

The Compensation Committee of the Board of Directors may modify or terminate the
Quarterly Revenue Bonus at any time.

 

Sincerely, /s/ Steve Smith Steve Smith Chief Executive Officer

 

Acknowledged and Agreed to: /s/ Peter Ferris Peter Ferris President, Equinix
U.S.